DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments submitted 5/30/21 have been fully and carefully considered and are found persuasive in part.
With regard to the claim rejections under 35 USC 112(b), applicant’s amendments have rectified in part the issues with those claim limitations not disclosed in the amendment to claim 20; therefore applicant should amend the remaining claims rejected under 35 USC 112(b) in a similar manner to overcome these claim rejections.
Considering the claim rejections under 35 USC 103, applicant argues that neither Seiki et al (US 2006/0135811) nor Oglesby et al (US 3,428,528) teaches all limitations of the claims as amended, specifically purging at least a portion of the overhead fraction to control of column pressure nor cooling at least a portion of the overhead fraction in a heat exchanger and passing it through a reflux drum to control reflux drum fluid levels which is not taught or mentioned by either of Seiki nor Oglesby, which applicant argues results in good column control and allows for maintenance and control of important process parameters (see arguments page 7- page 9). This is not found persuasive. As Seiki suggests a clear division between the two purge portions is maintained at a specified ratio of 9 to 1 (see Seiki [0074]), therefore one of ordinary skill in the art would understand the Seiki necessarily maintains this split via operational and control of aspects of the column, such as the vacuum pump 20 and combination of cooling rate and liquid pump of reflux drum 11 which is necessary to maintain the split specified by Seiki; additionally aspects of the new limitations are addressed via new reference Christie (US 4,096,574) cited below.
Therefore this action will be made Final in light of amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1, 3-19, in claim 1, the limitation “to control of column pressure” is confusing grammatically and also lack clear antecedent for “column” which is recited earlier in the claim. Applicant should recite more clear language, i.e. “to control the pressure of the column” .
With regard to claims 1, 3-19, in claim 1, the limitation "to a further process" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "to a further process "), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Applicant can recite “to processing equipment” to overcome this rejection.
With regard to claims 2-3, in claim 2, the limitation "to a further process" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "to a further process "), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Applicant can recite “to processing equipment” to overcome this rejection.
With regard to claim 14, the limitation "to the further process" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "the further 
With regard to claim 15, the limitation "the further process" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "the further process"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Applicant can recite “to processing equipment” to overcome this rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 9-10, 12, 14-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiki et al (US 2006/0135811) taken in combination with Oglesby et al (US 3,428,528) and Christie (US 4,096,574).
With regard to claim 1, Seiki teaches a method of column control (see Fig 1, [0071-0074]), comprising: passing a feed stream 2 and a make-up stream 3 through a column 1 [0073]; withdrawing an overhead fraction 4 from the column 1 that controls a relative branching ratio of the disposal of overhead fraction 4 of e.g. 9 to 1 between first branch pipe 5 and second branch pipe 6 [0074]; purging at least a portion of the overhead fraction (via line 5 ) [0074], to control column pressure via a vacuum pump 20 [0077]; cooling at least a portion of the overhead fraction (via line 6) in a heat exchanger 10 and passing it through a reflux drum 11 [0076] to control liquid drum reflux via cooling rate in heat exchanger 10 and liquid bottom reflux pump 13 [0076]; withdrawing a purge stream 14 and a distillate stream (via pump 13) from the reflux drum 11 [0076]; recycling at least a portion of the distillate stream back to the column 1 (via line 12 [0076]).
However, Seiki does not teach wherein the distillate stream has a constant flow rate nor passing at least a portion of the distillate stream to a downstream process.
Oglesby teaches a fractionation distillation control process with control of reflux (see title). Oglesby teaches wherein conditions are managed in the column via reflux drum via pressure and flow controllers 55, 50, feed controller 16, product controller 83, side product controller 69 and reflux controller 89 (Fig, C3:L59-C4:L30), and a distillate stream is withdrawn as product 31 for further use via valve 33 and level controller 63 (Fig, C4:L3-6), computing zones 91, 99, 100 manage decisions of the controllers and outputs and inputs to control optimal calculated column operation and internal reflux (Fig, C5:L17-C9:L69).

However Seiki, while suggesting control of reflux, does not explicitly teach regulating coolant flow rate to control reflux drum levels.
Christie teaches a method of fractionation control (See title, abstract), Christie teaches the reflux drum accumulator 44 comprises level controller 61, associated with valve 63 via line 62 that sets coolant rate 64 through overhead condenser 42 of fractionator 12 this assures that sufficient vapors are condensed to provide the required liquid reflux for the column (see Fig 1, C4:L5-31).
Therefore while Seiki does not explicitly teach coolant control, on of ordinary skill in the art would recognize that Seiki requires a liquid flow rate of reflux returning to the column, as shown by the liquid reflux pump of Seiki, therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Seiki to include liquid reflux condenser coolant flow rate controller associated with liquid level in reflux drum as taught by Christie to ensure required liquid reflux for the column and liquid level control in reflux drum.
With regard to claims 9-10, Oglesby teaches the overhead stream is in communication with split range controllers 55/59, and reflux stream in operation with split range controllers 89/63 (Fig, C3:L59-C4:L30).
With regard to claim 12, Seiki shows a coolant fluid in heat exchanger 10 (see Fig 1).
With regard to claims 14-15, the distillation stream in modified Seiki is controlled via responsive level controller, and would therefore be intermittent, and one of ordinary skill in the art would know 
With regard to claim 16, Seiki teaches withdrawing a bottoms stream 31 from column 1 (see Fig 1, [0079]).
With regard to claims 18-19, Seiki is silent to the range of temperatures and pressures of operation of the distillation column as claimed, however one of ordinary skill in the art before the effective filing date of the invention knew that temperature and pressure were critical operational parameters effecting the separation achieved in a distillation column and it would have been obvious to one of ordinary skill in the art to discover optimal temperature and pressure operation ranges through routine experimentation of ranges.
Allowable Subject Matter
Claim 20 is allowed.
Claims 2-8, 13, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Seiki et al (US 2006/0135811), as set forth above is regarded as the closest relevant prior art. Seiki is directed to a method of producing aromatic carboxylic acid from a water mixture via separation and/or reaction, therefore Seiki is silent to the process as applied to linear alpha olefins as claimed in 2-8, 13, and 17, and therefore further references relied upon fails to teach or suggest all limitations of the claims as pertaining to a linear alpha olefin separation process wherein a feed stream and make stream are provided to a column, withdrawing an overhead fraction from the column, purging at least a portion of the overhead fraction, cooling at least a portion of the overhead fraction in a heat exchanger and .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN MILLER/Primary Examiner, Art Unit 1772